Case 2:18-cv-00139-JDL Document 97-53 Filed 11/04/20 Page 1 of 6   PageID #: 2189
                                                                    EXHIBIT
                                                                       53
Case 2:18-cv-00139-JDL Document 97-53 Filed 11/04/20 Page 2 of 6   PageID #: 2190
Case 2:18-cv-00139-JDL Document 97-53 Filed 11/04/20 Page 3 of 6   PageID #: 2191
Case 2:18-cv-00139-JDL Document 97-53 Filed 11/04/20 Page 4 of 6   PageID #: 2192
Case 2:18-cv-00139-JDL Document 97-53 Filed 11/04/20 Page 5 of 6   PageID #: 2193
Case 2:18-cv-00139-JDL Document 97-53 Filed 11/04/20 Page 6 of 6   PageID #: 2194
